Title: From John Adams to Benjamin Waterhouse, 18 May 1821
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo May 18 1821

I have made my Cantabridgians read your Letter to all my family at Breakfast. We all recognized the concordance between the Oration upon Industry and Doctor Barrows Sermons which I have caused to be read in my family over and over. Indeed I do not believe it possible for human Ingenuity to write any Thing upon Industry which may not be found Substantially in his five Sermons in favour of that Virtue. George pronounced your letter to be as good a Letter as ever he read—Dr. Holmes might well Say when you lost your Son “Lord thou distroyest the hope of Man.” Though We may all make the same pathetic Exclamation, yet he will not destroy the last hope of the Virtuous. Or if he Should, We Shall never know it.
I read Clarendon in 1758, when I was three and twenty Years old, and have found his Works a valuable Source of Information ever Since. I recommend it to all my young Friends yet he is a very partial Writer as well as Hume. Both those Historians ought to have traced that Family of Steuarts to their origin, for they were of very bad discent and Education. Mary Queen of Scotts was a Guise, a Niece of the Cardinal de Lorrain and the Duke of Guise, and had her Education under them and Catharine of Medicis, three as pernicious Characters as any in History. From that detesteble Source She derived her licentious manners, and her Principles of Religion, and Government; and She transmitted to all her Posterity a deep cast of all their corruptions.
But my paralitic hand will hold no longer than / to write the name of your Friend

John Adams